MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 8 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 22, 2016, the cause upon appeal to revise
or reverse your judgment between

The State of Texas, Appellant(s)

V.

Richard Michael Donohoo, Appellee(s)

No. 04-15-00291-CR     and    Tr. Ct. No. 453259

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the part of trial
court’s order suppressing evidence obtained after appellee Richard Michael
Donohoo’s arrest is AFFIRMED. The part of the trial court’s order that
suppresses evidence obtained before Donohoo’s arrest is REVERSED. This
case is REMANDED to the trial court for further proceedings consistent with
this opinion.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on August 31, 2016.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853